UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay, 2017 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X (A free translation of the original in Portuguese) Telefônica Brasil S.A. Quarterly Information (ITR) at March 31, 2017 and report on review of quarterly information (A free translation of the original in Portuguese) Report on review of quarterly information To the Board of Directors and Shareholders Telefônica Brasil S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Telefônica BrasilS.A. ("Company"), included in the Quarterly Information Form (ITR) for the quarter ended March 31, 2017, comprising the balance sheet at that date and the statements of income, comprehensive income, changes in equity and cash flows for the quarter then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the Quarterly Information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. 1 Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the Quarterly Information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the quarter ended March 31, 2017. These statements are the responsibility of the Company's management and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Audit and review of prior-year information The Quarterly Information Form (ITR) mentioned in the first paragraph includes accounting information, presented for comparison purposes, related to the statements of income, changes in equity, cash flow and value added for the quarter ended March 31, 2016, obtained from the Quarterly Information Form (ITR) for that quarter, and also to the balance sheet as at December 31, 2016, obtained from the financial statements at December 31, 2016. The review of the Quarterly Information (ITR) for the quarter ended March 31, 2016 and the audit of the financial statements for the year ended December 31, 2016 were conducted by other independent auditors, whose unqualified review and audit reports were dated April 25, 2016 and February 17, 2017, respectively. São Paulo, May 9, PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Estela Maris Vieira de Souza Contadora CRC 1RS046957/O-3 "S" SP 2 TELEFÔNICA BRASIL S.A. Balance Sheets At March 31, 2017 and December 31, 2016 (In thousands of reais) Company Consolidated Company Consolidated ASSETS Note LIABILITIES AND EQUITY Note Current assets 18,962,757 17,482,265 20,017,177 18,398,995 Current liabilities 18,704,777 20,280,286 18,862,514 Cash and cash equivalents 3 5,543,344 4,675,627 6,285,004 5,105,110 Personnel, social charges and benefits 13 602,270 746,798 613,962 760,643 Trade accounts receivable, net 4 8,249,786 8,282,685 8,524,033 8,701,688 Trade accounts payable 14 6,788,816 7,539,395 6,849,055 7,611,246 Inventories, net 5 359,671 368,151 397,539 410,413 Taxes, charges and contributions 15 1,658,707 1,698,334 1,737,474 1,770,731 Taxes recoverable 6.a 2,860,862 2,952,622 2,906,313 3,027,230 Dividends and interest on equity 16 2,579,804 2,195,031 2,579,804 2,195,031 Judicial deposits and garnishments 7 321,598 302,349 321,672 302,424 Provisions 17 1,276,660 1,183,623 1,276,660 1,183,623 Prepaid expenses 8 1,160,921 336,508 1,171,165 343,092 Deferred revenue 18 396,525 428,488 397,772 429,853 Derivative financial instruments 30 75,918 68,943 75,918 68,943 Loans and financing 19 2,330,372 2,542,975 2,330,372 2,542,975 Other assets 9 390,657 495,380 335,533 440,095 Debentures 19 2,124,713 2,120,504 2,124,713 2,120,504 Derivative financial instruments 30 220,043 183,212 220,043 183,212 Non-current assets 84,208,779 84,475,240 83,338,047 83,667,264 Other liabilities 20 726,867 1,641,926 732,659 1,640,757 Short-term investments pledged as collateral 82,246 78,153 82,268 78,166 Trade accounts receivable, net 4 185,516 200,537 283,506 305,411 Non-current liabilities 14,685,300 12,432,800 14,711,251 Taxes recoverable 6.a 489,892 474,240 494,493 476,844 Personnel, social charges and benefits 13 14,256 11,016 14,256 11,016 Deferred taxes 6.b - - 133,438 27,497 Trade accounts payable 14 72,231 71,907 72,231 71,907 Judicial deposits and garnishments 7 6,205,430 5,974,733 6,281,188 6,049,142 Taxes, charges and contributions 15 20,213 20,996 46,291 49,131 Prepaid expenses 8 30,850 35,340 31,721 36,430 Deferred taxes 6.b 249,787 88,695 249,787 - Derivative financial instruments 30 124,121 144,050 124,121 144,050 Provisions 17 6,889,446 6,591,493 6,926,839 6,625,638 Other assets 9 63,686 53,363 66,487 55,565 Deferred revenue 18 473,665 511,786 473,665 511,786 Investments 10 1,568,427 1,407,155 85,964 85,745 Loans and financing 19 2,935,137 3,126,792 2,935,137 3,126,792 Property, plant and equipment, net 11 31,590,326 31,837,549 31,673,365 31,924,918 Debentures 19 3,432,646 1,433,803 3,432,646 1,433,803 Intangible assets, net 12 43,868,285 44,270,120 44,081,496 44,483,496 Derivative financial instruments 30 2,312 1,404 2,312 1,404 Other liabilities 20 595,607 574,908 558,087 551,788 Equity 69,781,459 69,244,419 69,781,459 Capital 21 63,571,416 63,571,416 63,571,416 63,571,416 Capital reserves 21 1,272,581 1,272,581 1,272,581 1,272,581 Income reserves 21 2,477,632 2,474,974 2,477,632 2,474,974 Other comprehensive income 21 14,764 11,461 14,764 11,461 Retained earnings 21 531,079 - 531,079 - Additional proposed dividends 21 1,913,987 1,913,987 1,913,987 1,913,987 TOTAL ASSETS 103,171,536 101,957,505 103,355,224 102,066,259 TOTAL LIABILITIES AND EQUITY 103,171,536 101,957,505 103,355,224 3 TELEFÔNICA BRASIL S.A. Income Statements Three-month periods ended March 31, 2017 and 2016 (In thousands of reais, except earnings per share) Company Consolidated Note 1st quarter of 2017 1st quarter of 2016 1st quarter of 2017 1st quarter of 2016 Net operating revenue 22 8,358,113 Cost of sales and services 23 (4,779,398) (4,157,251) (5,058,431) (5,356,642) Gross profit 5,300,248 4,200,862 5,531,719 Operating income (expenses) Selling expenses 23 (3,155,988) (2,582,360) (3,182,138) (2,985,529) General and administrative expenses 23 (616,230) (538,651) (612,001) (615,087) Other operating income 24 114,191 632,672 115,625 664,297 Other operating expenses 24 (294,812) (236,368) (282,923) (263,202) Operating income 1,347,409 1,476,155 1,570,282 Financial income 25 525,624 747,601 553,914 798,200 Financial expenses 25 (839,254) (1,044,048) (844,286) (1,114,993) Equity pickup 10 161,858 256,011 805 248 Income before taxes 1,195,637 1,435,719 1,280,715 Income and social contribution taxes 26 (199,440) (217,489) (284,518) (340,458) Net income for the period 996,197 1,218,230 996,197 Basic and diluted earnings per common share (in R$) 21 0.55 0.68 Basic and diluted earnings per preferred share (in R$) 21 0.61 0.74 4 TELEFÔNICA BRASIL S.A. Statements of Changes in Equity Three-month periods ended March 31, 2017 and 2016 (In thousands of reais) Capital reserves Income reserves Capital Premium on acquisition of interest Other capital reserves Treasury shares Legal reserve Tax incentive reserve Expansion and modernization reserve Retained earnings Proposed additional dividends Other comprehensive income Total equity Balances at December 31, 2015 63,571,416 1,435,757 1,703,643 6,928 700,000 - 1,287,223 25,468 Prescribed equity instruments - 66,060 - - 66,060 DIPJ adjustment - Tax incentives - 2,354 - (2,354) - - - Other comprehensive income - (19,824) (19,824) Net income for the year - 1,218,230 - - 1,218,230 Interim interest on equity - (537,000) - - (537,000) Balances at March 31, 2016 63,571,416 1,435,757 1,703,643 9,282 700,000 744,936 1,287,223 5,644 Payment of additional dividend for 2015 - (1,287,223) - (1,287,223) Prescribed equity instruments - 155,499 - - 155,499 Reclassification of premium on acquisition of equity interest by TData - 75,388 (75,388) - Preferred shares given referring to the judicial process of expansion plan - - 2 15 - 17 DIPJ adjustment - Tax incentives - 7,787 - (7,787) - - - Other comprehensive income - (156,266) - 5,817 (150,449) Net income for the year - 2,867,012 - - 2,867,012 Allocation of income: Legal reserve - 204,262 - - (204,262) - - - Interim interest on equity - (1,635,145) - - (1,635,145) Reversal of expansion and Modernization Reserve - (700,000) 700,000 - - - Expansion and Modernization Reserve - 550,000 (550,000) - - - Additional proposed dividends - (1,913,987) 1,913,987 - - Balances at December 31, 2016 63,571,416 - 1,360,371 1,907,905 17,069 550,000 - 1,913,987 11,461 Prescribed equity instruments - 67,540 - - 67,540 DIPJ adjustment - Tax incentives - 2,658 - (2,658) - - - Other comprehensive income - 3,303 3,303 Net income for the year - 996,197 - - 996,197 Interim interest on equity - (530,000) - - (530,000) Balances at March 31, 2017 63,571,416 - 1,360,371 1,907,905 19,727 550,000 531,079 1,913,987 14,764 5 TELEFÔNICA BRASIL S.A. Statements of Other Comprehensive Income Three-month periods ended March 31, 2017 and 2016 (In thousands of reais) Company Consolidated Note 1st quarter of 2017 1st quarter of 2016 1st quarter of 2017 1st quarter of 2016 Net income for the period 996,197 1,218,230 996,197 Unrealized gains (losses) on investments available for sale 10 465 (238) 465 (238) Taxes (158) 81 (158) 81 307 (157) 307 (157) Gains (losses) on derivative financial instruments 30 6,132 (23,418) 6,132 (23,418) Taxes (2,085) 7,962 (2,085) 7,962 4,047 (15,456) 4,047 (15,456) Cumulative Translation Adjustments (CTA) on transactions in foreign currency 10 (1,051) (4,211) (1,051) (4,211) Other comprehensive income (losses) to be reclassified into income (losses) in subsequent periods 3,303 3,303 Comprehensive income for the period, net of taxes 999,500 1,198,406 999,500 6 TELEFÔNICA BRASIL S.A. Statements of Value Added Three-month periods ended March 31, 2017 and 2016 (In thousands in reais) Company Consolidated 1st quarter of 2017 1st quarter of 2016 1st quarter of 2017 1st quarter of 2016 Revenues Sale of goods and services 14,198,866 11,621,783 14,788,142 14,268,463 Other revenues 282,521 237,488 308,704 317,815 Provision for impairment of trade accounts receivable (276,665) (357,743) (344,390) Inputs acquired from third parties Cost of goods and products sold and services rendered (3,155,415) (3,450,023) (3,919,365) Materials, electric energy, third-party services and other expenses (2,019,405) (2,298,992) (2,239,976) Assets (loss) recovery 1,248 485,095 (3,971) 490,074 Gross value added 8,711,992 6,892,881 8,986,117 Withholdings Depreciation and amortization (1,936,132) (1,442,448) (1,943,610) (1,913,255) Net value added produced 6,775,860 5,450,433 7,042,507 Value added received in transfer 687,482 1,003,612 554,719 Equity pickup 161,858 256,011 805 248 Financial income 525,624 747,601 553,914 798,200 Total undistributed value added 7,463,342 6,454,045 7,597,226 Distribution of value added Personnel, social charges and benefits (736,892) (1,041,204) (960,554) Direct compensation (696,842) (492,171) (704,167) (633,994) Benefits (276,008) (205,603) (279,837) (274,499) FGTS (unemployment compensation fund) (56,451) (39,118) (57,200) (52,061) Taxes, charges and contributions (3,935,856) (2,935,395) (4,050,415) (3,540,942) Federal (1,268,462) (1,154,897) (1,376,223) (1,493,839) State (2,641,428) (1,769,142) (2,642,936) (2,000,260) Municipal (25,966) (11,356) (31,256) (46,843) Third-party debt remuneration (1,501,988) (1,563,528) (1,509,410) (1,738,088) Interest (819,466) (1,032,085) (823,467) (1,101,368) Rental (682,522) (531,443) (685,943) (636,720) Equity remuneration (996,197) (1,218,230) (996,197) (1,218,230) Retained profit (996,197) (1,218,230) (996,197) (1,218,230) 7 TELEFÔNICA BRASIL S.A. Statements of Cash Flows Three-month periods ended March 31, 2017 and 2016 (In thousands of Reais ) Company Consolidated 1st quarter of 2017 1st quarter of 2016 1st quarter of 2017 1st quarter of 2016 Operating activities Expenses (revenues) not representing changes in cash: Income before taxes 1,195,637 1,435,719 1,280,715 1,558,688 Depreciation and amortization 1,936,132 1,442,448 1,943,610 1,913,255 Foreign exchange losses (gains) on loans and derivative financial instruments 9,031 (32,322) 9,031 (32,322) Monetary losses 170,393 155,555 171,148 145,448 Equity pickup (161,858) (256,011) (805) (248) Losses (gains) on write-off/sale of goods (469,670) (5,658) (475,038) Provision for impairment - accounts receivable 327,248 276,665 357,743 344,390 Provision of trade accounts payable 119,111 63,441 103,045 59,263 Write-off and reversals for impairment - inventories (10,413) (11,277) (10,210) Pension plans and other post-retirement benefits 7,706 (2,031) 7,701 (2,772) Provisions for tax, civil, labor and regulatory contingencies 257,076 237,380 258,606 264,214 Interest expense 288,722 253,573 288,722 294,067 Other 1,906 686 1,906 (11,688) Working capital adjustments: Trade accounts receivable (279,328) (172,272) (158,183) (287,488) Inventories 25,541 89,136 24,151 104,988 Taxes recoverable (11,311) 48,495 15,686 64,973 Prepaid expenses (720,325) (711,897) (723,766) (722,390) Other current assets 101,623 (82,465) 100,857 (61,452) Other noncurrent assets (10,077) 4,326 (10,716) 5,256 Personnel, social charges and benefits (86,297) (143,441) (75,212) Trade accounts payable (256,283) (121,658) (218,386) (184,070) Taxes, charges and contributions 47,104 (52,557) 42,016 14,775 Other current liabilities (1,130,169) (106,215) (1,123,326) (115,858) Other non-current liabilities (169,216) (277,220) (183,904) (271,661) 1,585,322 1,626,396 2,025,475 Interest paid (222,745) (227,688) (222,745) (267,756) Income and social contribution taxes paid (86,344) (130,439) (195,286) Total cash generated by operating activities 1,324,898 1,312,364 1,672,291 Investing activities Additions to PP&E, intangible assets (1,326,148) (1,795,643) (1,874,246) Cash received from sale of PP&E items 15,493 321 16,081 509 Redemption of (increase in) judicial deposits (100,603) (148,176) (116,587) Dividends and interest on equity received - 389,395 - - Total cash used in investing activities Financing activities Payment of loans, financing and debentures (1,170,893) (572,573) (1,340,130) Funding from the issuance of debentures 2,000,000 - 2,000,000 - Received from derivative financial instruments 31,253 40,247 31,253 40,247 Payment of derivative financial instruments (33,766) (23,029) (33,766) Payment for reverse split of shares - (164) - (164) Dividend and interest on equity paid (360) (310) (360) Total cash generated by (used in) financing activities 1,435,341 1,435,341 Increase (decrease) in cash and cash equivalents 867,717 1,179,894 Cash and cash equivalents at beginning of the period 4,675,627 4,206,595 5,105,110 Cash and cash equivalents at end of the period 5,543,344 3,316,988 6,285,004 Changes in cash and cash equivalents for the period 867,717 1,179,894 8 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Three-month period ended March 31, 2017 (In thousands of Reais , unless otherwise stated) 1) THE COMPANY AND ITS OPERATIONS a) Background information Telefônica Brasil S.A. (“Company” or “Telefônica Brasil”) is a publicly -traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions, authorizations and permissions it has been granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, No. 1376, in the city and State of São Paulo, Brazil, is a member of Telefónica Group (“Group”), the telecommunications industry leader in Spain, also present in various European and Latin American countries. At March 31, 2017 and December 31, 2016, Telefónica S.A. (“Telefónica”), the Group holding company based in
